ORIGNAL                                               06/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0327


                                        OP 20-0327


 LUKE STROMMEN,

              Petitioner,

       v.
                                                                       ORDER
MONTANA SEVENTEENTH JUDICIAL
DISTRICT COURT,VALLEY COUNTY,
THE HONORABLE JOHN W.LARSON,                                                  FILED
PRESIDING,
                                                                              JUN 1 9 2020
              Respondent.                                                  Bowen Greenw000
                                                                         Clerk of Supreme Court
                                                                            State of Montana




       Petitioner Lulce Strommen, via counsel, has asked us to exercise supervisory control
over the Seventeenth Judicial District Court, Valley County, in that court's Cause No.DC-
18-32. Specifically, Strommen asks us to reverse the District Court's June 15, 2020 Order
Denying Motion to Continue Trial. Goodman alleges supervisory control is necessary in
this case because his Constitutional rights are at stake and the District Court is causing a
gross injustice by forcing him to proceed to trial with all witnesses appearing remotely and
the public barred from attendance.
       Having reviewed the Petition           and the     challenged    Order, this Court
deems it appropriate to obtain a summary response. With trial currently set for July 13,
2020, we find it necessary to do so on an expedited schedule. Therefore, in accordance
with M.R. App. P. 14(7),
       IT IS ORDERED that the Seventeenth Judicial District Court and the State of
Montana, or both, are granted until Monday, June 29, 2020, to prepare, file, and serve a
response(s) to the petition for writ of supervisory control.
      The Clerk is directed to provide copies of this Order to the Hon. John W. Larson,
Seventeenth Judicial District, and to all counsel of record in the Seventeenth Judicial
District Court's Cause No. DC-18-32.
      Dated this 19th day of June, 2020.
                                              For the Court,



                                                               Justice